Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
15-MAY-2019
08:06 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

court's attention on May 6, 2019, for appropriate action, which
could include dismissal of the appeal, under Hawai'i Rules of
Appellate Procedure Rules 12.l(e} and 30, and Adarna may request
relief from default by motion; and
             (5) Adarna took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             D ated: Honolulu, Hawai'i, May 15, 2019.




                                         Associate Judge



                                         Associate Judge




                                     2